Citation Nr: 1424357	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for a respiratory condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The issues of entitlement to service connection for Hepatitis C and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for a respiratory condition based on the absence of evidence of a diagnosis in service.  The September 2004 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

2.  Evidence received since the September 2004 rating decision raises a reasonable possibility of substantiating the claim of service connection for a respiratory condition.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, which denied the Veteran's claim of service connection for a respiratory condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the September 2004 denial of service connection for a respiratory condition is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is finding sufficient evidence to reopen the Veteran's service connection claim for a respiratory condition.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001.

In a September 2004 rating decision, the RO denied a claim for service connection for a respiratory condition because there was no evidence of pertinent treatment or a diagnosis in service.  The Veteran was notified of that decision and his appellate rights, but did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.

The September 2004 rating decision is the last final denial of the claim.  Evidence added to the record since that decision includes medical records reflecting that the Veteran has a current diagnosis of a respiratory condition, and the Veteran's statements and testimony that his respiratory condition is caused or aggravated by his now service-connected ischemic heart disease.  See July 2013 hearing transcript; January 2013 statement; January 2013 VA Form 646, February 2013 VA examination.  In addition, the Veteran argues that "environmental hazards" while serving in Vietnam caused his current respiratory condition; construed liberally, this contention reflects an argument for service connection on a direct basis.  See January 2013 VA Form 646.   
   
The Board finds that the aforementioned evidence is "new" and "material."  This evidence has not been previously submitted or considered.  The Veteran's testimony about environmental hazards and possible aggravation by the now service-connected heart disability are material in that they trigger the consideration of a new theory and also trigger VA's duty to obtain a medical opinion regarding whether his respiratory disability is directly related to service.  Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a respiratory condition will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a respiratory condition has been received; the appeal is granted to this extent.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

The Veteran claims he has a respiratory condition which is related to his service-connected ischemic heart disease, and claims service connection is warranted.

The Veteran underwent a February 2013 VA examination which yielded a diagnosis of chronic obstructive pulmonary disease (COPD) and a negative etiology opinion on the question of whether the COPD was related to the service-connected ischemic heart disease.  The February 2013 VA examination did not include an opinion on a direct basis.  In a January 2013 VA Form 646 the Veteran's representative argues that "environmental hazards" in service caused his respiratory condition.  Consequently, an addendum opinion is required to clarify whether the Veteran's respiratory condition is related to service on a direct basis.  Barr v. Nicholson, 21 Vet.App. 303 (2007).

The Veteran claims his Hepatitis C is related to in-service incidents of sharing razors/blades and exposure to mosquito bites, and claims service connection is warranted.  See July 2013 hearing transcript; October 2009 statement; September 2009 statement.

The Veteran has not been afforded an examination to evaluate his claimed Hepatitis C.  A VA examination is necessary to adjudicate the claim, given the Veteran's testimony and statements regarding in-service exposures as well as his current diagnosis reflected in medical records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed Hepatitis C.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to specifically address:

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's Hepatitis C was incurred in or is otherwise related to service?

The examiner is asked to comment on the Veteran's assertions regarding his alleged exposures in service, including sharing razors/blades and exposure to mosquito bites.

2.  Return the Veteran's claims file to the examiner who provided the February 2013 VA examination on the Veteran's respiratory condition for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address:

Is it at least as likely as not (50 percent or greater possibility) that any diagnosed respiratory condition is related to service.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


